Exhibit 10.8(e)

EXECUTION VERSION

AMENDMENT NO. 7 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 7 TO MASTER REPURCHASE AGREEMENT, dated as of October 1, 2019
(this “Amendment”), between TPG RE Finance 1, Ltd., a Cayman Islands limited
liability company (the “Seller”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
a national banking association (the “Buyer”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as defined below).

RECITALS

WHEREAS, the Seller and Buyer are parties to that certain Master Repurchase
Agreement, dated as of August 20, 2015 (as amended by that certain Amendment No.
1 to Master Repurchase Agreement, dated as of September 29, 2015, as further
amended by that certain Second Amendment to Master Repurchase Agreement, dated
as of March 14, 2016, as further amended by that certain Amendment No. 3 to
Master Repurchase Agreement, dated as of November 16, 2016, as further amended
by that certain Amendment No. 4 to Master Repurchase Agreement, dated as of
August 18, 2017, as further amended by that certain Amendment No. 5 to Master
Repurchase Agreement, dated as of May 4, 2018, as further amended by that
certain Amendment No. 6 to Master Repurchase Agreement, dated as of August 20,
2018, as amended hereby and as further amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Repurchase Agreement”);

WHEREAS, the Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller and Buyer each agree as follows:

Section 1.Amendments to Repurchase Agreement.  The Repurchase Agreement is
hereby amended by adding a new Article 29 of the Repurchase Agreement in
sequential order, to read in its entirety as follows:

“Article 29.  Recognition of the U.S. Special Resolution Regimes

(a) In the event that Buyer becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer from Buyer of this Agreement and/or the other
Transaction Documents, and any interest and obligation in or under this
Agreement and/or the other Transaction Documents, will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if this Agreement and/or the other Transaction Documents, and any such
interest and obligation, were governed by the laws of the United States or a
state of the United States.

USActive 53175943.3

 

 

--------------------------------------------------------------------------------

 

(b) In the event that Buyer or a BHC Act Affiliate of Buyer becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under this
Agreement and/or the other Transaction Documents that may be exercised against
Buyer are permitted to be exercised to no greater extent than such Default
Rights could be exercised under the U.S. Special Resolution Regime if this
Agreement and/or the other Transaction Documents were governed by the laws of
the United States or a state of the United States.

(c) In the event that, subsequent to the date of this Agreement, Seller adheres
to the ISDA Protocol, the terms of the ISDA Protocol will supersede and replace
the terms of this Article 29.

For purposes of this Article 29, capitalized terms used and not otherwise
defined shall have the following meanings:

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“ISDA” refers to International Swaps and Derivatives Association, Inc.

“ISDA Protocol” means the ISDA 2018 U.S. Resolution Stay Protocol, as published
by ISDA as of July 31, 2018.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.”

Section 2.Conditions Precedent; Effective Date.  This Amendment shall become
effective upon a counterpart of this Amendment being duly executed and delivered
by a duly authorized officer of each of the Seller, Guarantor and Buyer, with
retroactive effect to January 1, 2019.

Section 3.Seller’s Representations and Warranties.  On and as of the date first
above written, the Seller hereby represents and warrants to the Buyer that (a)
the Seller has taken all necessary action to authorize the execution, delivery
and performance of this Amendment and (b) this Amendment has been duly executed
and delivered by or on behalf of the Seller and constitutes the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms subject to applicable bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles.

Section 4.Acknowledgments of Guarantor.  In connection with this Amendment, the
Guarantor hereby acknowledges the execution and delivery of this Amendment by
the Seller and agrees that the Guarantor continues to be bound by the Guarantee
Agreement to the extent of the Obligations (as defined therein).

USActive 53175943.3

-2-

 

--------------------------------------------------------------------------------

 

Section 5.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms; provided, however, that upon
the effective date hereof, all references in the Repurchase Agreement to the
“Transaction Documents” shall be deemed to include, in any event, this
Amendment.  Each reference to Repurchase Agreement in any of the Transaction
Documents shall be deemed to be a reference to the Repurchase Agreement, as
amended hereby.

Section 6.Counterparts.  This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (.PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

Section 7.No Novation, Effect of Agreement.  Guarantor, Seller and Buyer have
entered into this Amendment solely to amend the terms of the Repurchase
Agreement and do not intend this Amendment or the transactions contemplated
hereby to be, and this Amendment and the transactions contemplated hereby shall
not be construed to be, a novation of any of the obligations owing by Seller or
Guarantor (the “Repurchase Parties”) under or in connection with the Repurchase
Agreement or any of the other document executed in connection therewith to which
any Repurchase Party is a party (the “Repurchase Documents”).   It is the
intention of each of the parties hereto that (i) the perfection and priority of
all security interests securing the payment of the obligations of the Repurchase
Parties under the Repurchase Agreement and the other Repurchase Documents are
preserved, (ii) the liens and security interests granted under the Repurchase
Agreement continue in full force and effect, and (iii) any reference to the
Repurchase Agreement in any such Repurchase Document shall be deemed to also
reference this Amendment.

Section 8.Consent to Jurisdiction; Waiver of Jury Trial.

(a) Each party irrevocably and unconditionally (i) submits to the non‑exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Amendment or relating in any way to this Amendment or any Transaction under the
Repurchase Agreement and (ii) waives, to the fullest extent it may effectively
do so, any defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and any right of jurisdiction on account of its
place of residence or domicile.

(b) To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment or any Transaction
under the Repurchase Agreement.

USActive 53175943.3

-3-

 

--------------------------------------------------------------------------------

 

(c) The parties hereby irrevocably waive, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified in the Repurchase Agreement.  The
parties hereby agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Section 8
shall affect the right of the Buyer to serve legal process in any other manner
permitted by law or affect the right of the Buyer to bring any action or
proceeding against the Seller or its property in the courts of other
jurisdictions.

(d) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.

Section 9.GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT.

[SIGNATURES FOLLOW]

 

USActive 53175943.3

-4-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

 

a national banking association organized under the laws of the United States

 

 

 

 

 

 

By:

 

/s/ Thomas N. Cassino                

 

 

Name: Thomas N. Cassino

 

 

Title: Executive Director

 

JPM-TPG - Signature Page to Amendment to Master Repurchase Agreement

--------------------------------------------------------------------------------

 

 

SELLER:

 

 

TPG RE FINANCE 1, LTD., an exempted company incorporated with limited liability
under the laws of the Cayman Islands

 

 

 

 

 

 

By:

 

/s/ Matthew Coleman

 

 

Name: Matthew Coleman

 

 

Title: Vice President

 

JPM-TPG - Signature Page to Amendment to Master Repurchase Agreement

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed:

 

 

TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company, in its
capacity as Guarantor, and solely for purposes of acknowledging and agreeing to
the terms of this Amendment:

 

 

 

By:

 

/s/ Matthew Coleman

 

 

Name: Matthew Coleman

 

 

Title: Vice President

 

JPM-TPG - Signature Page to Amendment to Master Repurchase Agreement